         Case 1:19-cv-07784-KPF Document 54 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY F. HEWES,
                             Plaintiff,
                      -v.-                             19 Civ. 7784 (KPF)
DEMOCRATIC NATIONAL COMMITTEE,                               ORDER
DEBBIE WASSERMAN SCHULTZ, DONNA
BRAZILE, and ROBBY MOOK,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 3, 2020, the Court set the following schedule for Defendants’

motion to dismiss the Second Amended Complaint: Defendants were to file

their motion to dismiss on or before May 1, 2020, Plaintiff was to file his

opposition papers on or before June 30, 2020, and Defendants were to file their

reply papers, if any, on or before July 14, 2020. As of the date of this Order,

the Court has not received any correspondence from Plaintiff concerning

Defendants’ pending motion to dismiss. Accordingly, the Court will consider

Defendants’ motion unopposed if Plaintiff does not respond on or before August

7, 2020.

             SO ORDERED.


Dated:       July 20, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge

Sent by First Class Mail to:
Henry Hewes
515 Madison Avenue Suite 22B
New York, New York 10022
